Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     Response to Amendments
The amendment and response  filed on August 31, 2022, to  the Non-Final Office Action dated June 20, 2022 has been entered.  Claims 1, 5-8, 10, and 13are amended; Claims 11-12 have been cancelled; Claim 14 has been added.     Claims 1-10 and 13-14 are pending in this application.      
                                                       Response to Arguments             
Applicant’s arguments and amendments, see pages 8-13, filed August 31, 2022, with respect to Claims 1-6 and 11 which were rejected under 35 U.S.C. § 103 as purportedly being unpatentable over Attard (US 2015/0178998) in view of Lin (US 2019/0056234); Claims 1, 8, and 12 which were rejected under 35 U.S.C. § 103 as purportedly being unpatentable over Joyce (US 2018/0046182) in view of Lin; Claim 7 which was rejected under 35 U.S.C. § 103 as purportedly being unpatentable over Attard and Lin, and further in view of Elie (US 2017/0247927); Claim 8 was rejected under 35 U.S.C. § 103 as purportedly being unpatentable over Castro (US 2019/0270408) and Lin; Claims 9 and 10 were rejected under 35 U.S.C. § 103 as purportedly being unpatentable over Joyce and Lin, and further in view of Miller (US 2010/0283593); and Claim 13 was rejected under 35 U.S.C. § 102(a)(2) as assertedly being anticipated by Lin  have been considered and are persuasive.  The 35 U.S.C. § 102 & 103 rejections of claims 1-13 as enumerated above have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of further limiting amendments made, changing the scope of the claimed invention.
                                       Claim Rejections -- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Attard et al (US-20150178998-A1)(“Attard”), in view of Lin et al (US-20190056234-A1)(“Lin”) and Herbach et al (US-20190155283-A1)(“Herbach”).
As per Claim 1, a vehicle control device that controls an autonomous traveling vehicle (Para. [0054]), the vehicle control device comprising:
 a failure detection unit configured to detect a failure of an on-vehicle component other than the vehicle control device of the vehicle (Attard see at least Para. [0006] which discloses an aptly programmed computer (105) to  determine “fault or faults could be detected with respect to one or more data collectors 110, e.g., sensors or the like, in a first vehicle 101.”); and
a vehicle controller configured (Attard see at least Para. [0013] which discloses “the computer 105 may include more than one computing device, e.g., controllers or the like included in the vehicle 101 for monitoring and/or controlling various vehicle components, e.g., an engine control unit (ECU), transmission control unit (TCU), etc. The computer 105 is generally configured for communications on a controller area network (CAN) bus or the like. The computer 105 may also have a connection to an onboard diagnostics connector (OBD-II). Via the CAN bus, OBD-II, and/or other wired or wireless mechanisms, the computer 105 may transmit messages to various devices in a vehicle and/or receive messages from the various devices, e.g., controllers, actuators, sensors, etc., including data collectors 110.”)  to:
 control the vehicle to autonomously travel based on a travel plan to reach a destination (Attard at Para. [002] discloses “central computer may use received information to operate the vehicle, e.g., to make decisions concerning vehicle speed, course, etc.”), determine whether the vehicle is unreachable to the destination by autonomous traveling (Attard at Para. [0006] discloses “may not be able to operate the vehicle 101 autonomously or semi-autonomously with acceptable confidence, e.g., confidence expressed numerically that is lower than a predetermined threshold. For example a fault or faults could be detected with respect to one or more data collectors 110, e.g., sensors or the like, in a first vehicle 101.”).
Attard does not disclose but Lin discloses  based on a type of the on-vehicle component for which the failure detection unit detects the failure (Lin at Para. [0038]:  “Probability of completing the drive mission may be model-based or estimated value based on the present numeric SOH of the various subsystems of the vehicle 10, the rate of change of the SOH over the travel route, distance to the trip destination, and other factors such as temperature, road grade, traffic, etc.”  As noted by Lin, Para. [0024], if the probability of success is low for reaching a destination then  remedial action is suggested or undertaken such as roadside assistance, maintenance, parking, or route updating.).
 In this way, Lin is in the same field of endeavor and discloses a system and method for planning and adapting a recommended travel route to a destination for a vehicle having various components such as for identifying the route destination and receiving vehicle health management (VHM) or state of health (SOH) for each component which may have an impact on achieving a mission such as delivering a passenger to a selected destination. See Abstract, Figure 3, and Paras. [0004]-[0005].
It would have been obvious to combine Attard and Lin for the purpose of adopting alternative travel routes based on the health of vehicles components which, thus, increases the probability of a passenger  successfully reaching a target destination. Lin at Para. [0004].
Attard and Lin do not discloses but Herbach discloses wherein, based on the type of the on-vehicle component for which the failure detection unit detects the failure being a first type that affects the autonomous traveling of the vehicle, the vehicle controller determines that the vehicle is unreachable to the destination by the autonomous traveling, and wherein, based on the type of the on- vehicle component for which the failure detection unit detects the failure being a second type that does not affect the autonomous traveling of the vehicle, the vehicle controller determines that the vehicle is reachable to the destination by the autonomous traveling (Herbach at Figure 9, table of vehicle faults and severity categorization, and Paras [0067]-[0071], in particular at Para. [0070]: “different types of pullovers determined from information reported to the vehicle's computing devices by various systems of the vehicle may have different severity levels. In this regard, more critical faults may result in higher severity levels as shown in Table 900. For instance, a critical system failure such as a complete failure of the deceleration system may have a higher severity than a failure of a redundant radar unit.”).
In this way, Herbach discloses a determining a pullover location for an autonomous vehicle based on critical component failure, or passenger initiated input that impacts the autonomous vehicle capability of reaching a destination. Like Attard and Lin, Herbach uses a computing device to rank the severity levels of at least one input, from  passenger or faulty component, to determine  if the autonomous vehicle needs to pullover and ultimately if the autonomous vehicle can reach a desired destination. 
Therefore, from the teachings of Attard, Lin and Herbach, one of ordinary skill in the art at the time of the invention was made would have it obvious to apply the teachings of Attard and Lin to the pullover method based on ranked failure of Herbach since doing so would enhance the system to include severity of failures before deciding to idle an asset such as a vehicle and interrupt a passenger’s trip to a selected destination.
change the control of the vehicle depending on a result of the determination (Attard at Para. [0064] discloses that “an assessment 118 could specify a degree of urgency associated with an attribute”  and in Para. [0064] in response to the confidence level in   “block 240 … the computer 105 determines whether the process 200 should continue.”).
As per claim 2, Attard, Lin, and Herbach disclose a  vehicle control device, further comprising a failure notification unit configured to perform a notification of the failure of the on- vehicle component, wherein the failure notification unit transmits failure information to a server outside the vehicle when the failure detection unit detects the failure of the on-vehicle component (Attard see at least Para. [0006] which discloses “once a fault is detected, the first vehicle 101 may send a vehicle-to-vehicle communication 112 to one or more second vehicles 101 and/or may send data via a network 120 to a remote server 125.”).
As per claim 3, Attard, Lin, and Herbach disclose a  vehicle control device, further comprising a failure notification unit configured to perform a notification of the failure of the on- vehicle component, wherein the failure notification unit notifies a passenger of the vehicle of failure information when the failure detection unit detects the failure of the on-vehicle component (Attard see at least Para. [0009] which discloses “the computer 105 can determine whether to provide an alert or the like to a vehicle 101 occupant, e.g., via an interface 119.”  The Examiner interprets an occupant to be a passenger since Attard also warns the operator of the vehicle.).
As per claim 4, Attard, Lin, and Herbach disclose a  vehicle control device, wherein the vehicle controller determines whether the vehicle is movable (Attard see at least Para.[0009] discloses that computer 105 implements available strategies, when dealing  with a fault, such as “to limit or cease operation of the vehicle 101, e.g., implement a “slow to a stop” or “pull over and stop” operation”, which indicate a determination that the vehicle is movable.), and issues a warning to an outside of the vehicle when the failure detection unit detects the failure of the on-vehicle component and the vehicle is immovable (Attard see at least Para. [0022] discloses that the  “first vehicle 101 could move or flash lights in a predetermined pattern to be detected by camera data collectors or the like in a second vehicle 101.” This activity warns others outside of the vehicle with the fault like claimed.)  .
As per claim 5, Attard, Lin, and Herbach disclose a  vehicle control device, wherein the vehicle controller causes the vehicle to stop at a stoppable position when the failure detection unit detects the failure of the on-vehicle component and the vehicle is movable and the vehicle is unreachable to the destination by the autonomous traveling (Attard, Para. [0078], upon discovery of a fault computer 105 can take  “an action such as pulling to a road shoulder and slowing to a stop”.).
As per claim 6, Attard, Lin, and Herbach disclose a  vehicle control device, wherein the vehicle controller causes the vehicle to move to the destination, and then causes the vehicle to move to a maintenance facility when the failure detection unit detects the failure of the on- vehicle component and the vehicle is reachable to the destination by the autonomous traveling (Attard at Para. [0021] discloses that computer 105 executes “a “limp home” operation or the like and/or how to continue operations even though there is an indicated fault or faults in one or more data collectors 110 in the first vehicle 101.”  A limp home operation is known as a go to the intended destination and then do repairs of the identified fault.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Attard, Lin, and Herbach  as applied to claim 1 above, and further in view of  Elie (US 2017/0247927).
        As per claim 7, Attard, Lin, and Herbach disclose a  vehicle control device, wherein:
       Attard, Lin, and Herbach do not explicitly disclose that the vehicle includes doors and the monitoring of these doors for failure.  Attard does disclose monitoring of “actuators or actuators subsystems in the [activation layer] AL” of  a vehicle.  Attard at Para. [0056].
      Elie in the same field of endeavor discloses, Para.[0072] and Figure 12, the monitoring of door components such as actuators  to prevent “partial or complete failure of the door actuator 22”.
       In particular, Elie discloses that  the vehicle includes doors provided on both sides of the vehicle in a traveling direction (Elie at Figures 1-3);  and when the failure detection unit detects a failure in a door on one side of the vehicle (Elie see at least Para. [0079] discloses “may activate the alarm to alert a user or passenger of the vehicle 10 of the warning condition (200)”.), the vehicle controller causes the vehicle to move to the destination (See Attard at Figure 3, action 340; and Herbach at Figure 14, action 1440.), and then causes the vehicle to stop at a position at which a passenger is able to get off from another door on the other another side of the vehicle (Elie at Para. [0063] which discloses that the “door assist system 12 may be configured to function in a semi-manual operation wherein a user of the door 14 may manually adjust the angular position φ and the actuator 22 may maintain the angular position φ set by the user.”).   
     It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the voltage warning condition for doors of Elie, Para. [0075],  in the fault handling procedure of Attard as modified by the adaptation of control based on vehicle health of Lin and Herbach to enhance the  “assessing, and taking action based on, confidence levels relating to autonomous vehicle 101 operations”. Attard at Para. [0067].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Castro et al (US-20190270408-A1)(“Castro”) and Herbach et al (US-20190155283-A1)(“Herbach”).
As per claim 8,  Castro discloses a passenger transportation system comprising:
 a server configured to create a traveling plan based on a vehicle allocation request from a user  (Castro see at least Para. [0032] which discloses that “the motion planning engine 160 may receive the destination from the on-demand transport system over the network(s) 185 in order to plan a current route for the AV 100.” Further in Para. [0047] which discloses “on-demand transport service can coordinate a nearby AV or human driver to pick-up the passenger to fulfill the trip to minimize inconvenience to the passenger.”);
 a vehicle configured to autonomously travel based on the traveling plan (Castro see at least Para. [0032] which disclose “the AV control system 120 can include a motion planning engine 160 that provides the vehicle control module 155 with a motion plan and a travel trajectory along a current route to a destination. The current route may be determined by a backend transport system, or may be determined by the AV 100 via access to a local or external mapping service.”);
 a failure detection unit configured to detect a failure of an on-vehicle component on the vehicle (Castro see at least Para. [0013] which discloses that “remote assist event can correspond to a perception fault, a connectivity fault, a mechanical fault, a motion planning fault, a routing fault, etc. … A mechanical fault can correspond to any hardware or component failure or fault on the vehicle”.); and
 a vehicle controller configured  (Castro at Para. [0024] “AV 100 [is] operated by a control system 120”.) to:
 control the vehicle to autonomously travel based on the traveling plan to reach a destination (Castro at Para. [0035]  during “normal operation, a teleassistance state can cause the AV 100 to slow down, pull over, or stop while the AV control system 120 attempts to resolve the teleassistance state”.), determine whether the vehicle is unreachable to the destination by autonomous traveling  (Castro at Para. [0047] discloses “the teleassist state may not be resolved through remote communications between the remote assist system 190 and the remote assist module 125. In such scenarios, a secondary vehicle may be coordinated to pick-up the passenger at the AV's current location to complete the trip to the passenger's destination, and/or an on-site recovery service can be sent to recover the AV 100 or manually resolve the teleassist state.”).
Castro does not disclose but Herbach discloses based on a type of the on-vehicle component for which the failure detection unit detects the failure (Herbach at Figures 9-10 & 14 and Para. [0070]: “different types of pullovers determined from information reported to the vehicle's computing devices by various systems of the vehicle may have different severity levels. In this regard, more critical faults may result in higher severity levels as shown in Table 900. For instance, a critical system failure such as a complete failure of the deceleration system may have a higher severity than a failure of a redundant radar unit.”), 
Castro does not disclose but Herbach discloses wherein, based on the type of the on-vehicle component for which the failure detection unit detects the failure being a first type that affects the autonomous traveling of the vehicle, the vehicle controller determines that the vehicle is unreachable to the destination by the autonomous traveling, and wherein, based on the type of the on- vehicle component for which the failure detection unit detects the failure being a second type that does not affect the autonomous traveling of the vehicle, the vehicle controller determines that the vehicle is reachable to the destination by the autonomous traveling (Herbach at Figure 9, table of vehicle faults and severity categorization, and Paras [0067]-[0071], in particular at Para. [0070]: “different types of pullovers determined from information reported to the vehicle's computing devices by various systems of the vehicle may have different severity levels. In this regard, more critical faults may result in higher severity levels as shown in Table 900. For instance, a critical system failure such as a complete failure of the deceleration system may have a higher severity than a failure of a redundant radar unit.”).
In this way, Herbach discloses a determining a pullover location for an autonomous vehicle based on critical component failure, or passenger initiated input that impacts the autonomous vehicle capability of reaching a destination. Like Castro, Herbach uses a computing device to rank the severity levels of at least one input, from  passenger or faulty component, to determine  if the autonomous vehicle needs to pullover and ultimately if the autonomous vehicle can reach a desired destination. 
Therefore, from the teachings of Castro and Herbach, one of ordinary skill in the art at the time of the invention was made would have it obvious to apply the teaching of Castro to the pullover method based on ranked failure of Herbach since doing so would enhance the system to include severity of failures before deciding to idle an asset such as a vehicle and interrupt a passenger’s trip to a selected destination.
change the control of the vehicle depending on a result of the determination ( Castro see at least Para. [0035] which discloses “the control system 120 can include a remote assist module 125 to enable remote assistance operators 199 to aid the AV 100 in progressing along a route when a teleassistance state or scenario is detected, or when the AV control system 120 encounters a stuck situation.”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Attard, Lin, and Herbach  as applied to claim 1 above, and further in view of  Miller (US 2010/0283593).
             As per claim 9, Attard, Lin, and Herbach disclose a vehicle control device.  However, Attard, Lin, and Herbach do not explicitly disclose communicating using an HMI device seatbelt failures and suggestions to a passenger.
              Miller in the same field of endeavor discloses a wireless seatbelt that informs the driver of the status of the seatbelt assemblies audibly, visually, or both.  See Abstract and Figures 1-4.
                In particular, Miller discloses wherein when the detection of the failure of the on-vehicle component is a failure of a seatbelt of the vehicle (Miller at Para. [0024] discloses “the status of the wireless seatbelt assemblies may be communicated to the driver via a human machine interface (HMI) 64.”), the vehicle controller suggests to a passenger, via a human interface unit (HMI) (Miller at Figure 2, HMI 64, and Para. [0024] disclosing that HMI 64 has “panel with an information display 66 and a message center 68.”), to use a seat having a non-failed seatbelt (Miller Para. [0024] discloses “the information display 66 may graphically depict the vehicle's seating arrangement using a plurality of icons or indicator lights 70a-e having a number of states.” The graphical representation would be a suggestion of seats available to passengers.).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the seatbelt warning condition of Miller, Para. [0029],  in the failure mode management in autonomous vehicle of Attard as modified by the adaptation of control based on vehicle health of Lin and Herbach  to enhance the analysis of  the level of risk associated with a failure mode, identifying alternatives for managing the failure mode so as to mitigate undesirable outcome when traveling to a desired destination based on the “severity level”. See Herbach at Para. [0095]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Castro and Herbach as applied to claim 8 above, and further in view of  Miller (US 2010/0283593).
            As per claim 10, Castro and Herbach disclose a vehicle control device.  However, Castro and Herbach do not explicitly disclose communicating using an HMI device seatbelt failures and suggestions to a passenger.
             Miller in the same field of endeavor discloses a wireless seatbelt that informs the driver of the status of the seatbelt assemblies audibly, visually, or both.  See Abstract and Figures 1-4.
             In particular, Miller discloses wherein when the detection of the failure of the on-vehicle component is a failure of a seatbelt of the vehicle (Miller at Para. [0024] discloses “the status of the wireless seatbelt assemblies may be communicated to the driver via a human machine interface (HMI) 64.”), the vehicle controller suggests to a passenger, via a human interface unit (HMI) (Miller at Figure 2, HMI 64, and Para. [0024] disclosing that HMI 64 has “panel with an information display 66 and a message center 68.”), to use a seat having a non-failed seatbelt (Miller Para. [0024] discloses “the information display 66 may graphically depict the vehicle's seating arrangement using a plurality of icons or indicator lights 70a-e having a number of states.” The graphical representation would be a suggestion of seats available to passengers.).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the seatbelt warning condition of Miller, Para. [0029],  in the failure mode management in autonomous vehicle of Castro as modified by the adaptation of control based on the severity of failure of  Herbach  to enhance the analysis of  the level of risk associated with a failure mode, identifying alternatives for managing the failure mode so as to mitigate undesirable outcome when traveling to a desired destination based on the “severity level”. See Herbach at Para. [0095]

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Lin et al (US-20190056234-A1)(“Lin”) and Herbach et al (US-20190155283-A1)(“Herbach”).
              As per claim 13, Lin discloses a vehicle control device that controls an autonomous traveling vehicle that has on-vehicle components other than the vehicle control device, the on-vehicle components including (i) a first group of on-vehicle components that, upon detection of a failure thereof, cause the vehicle to be unable to reach a destination by autonomous traveling (Lin at Para. [0009] components for autonomous driving: “may be autonomous, with the control action aboard such a vehicle further including controlling propulsion, braking, and steering functionality of the autonomous vehicle such that the autonomous vehicle negotiates the displayed candidate route.”  Further, these components are monitored to determine their state of health at Para. [0023]: “each of the control modules may determine the numeric SOH of a corresponding subsystem, such as by calculating a value between 0 and 1 or a corresponding percentage of maximum health, with an SOH of 0 or 0% indicating a failed subsystem, an SOH of 1 or 100% indicating a properly functioning/new subsystem, and a number in between such limits corresponding to a given relative SOH as the subsystem's health degrades over its operating life.”), and (ii) a second group of on-vehicle components that, upon detection of a failure thereof, do not cause the vehicle to be unable to reach the destination by autonomous travel, the vehicle control device (Lin at Abstract “receiving vehicle health management (VHM)/state of health (SOH) information for each subsystem.”) comprising:

 at least one processor programmed (Lin at Para. [0021]: “a processor (P)”)  to:
 control the autonomous traveling vehicle to autonomously travel based on a travel plan to reach the destination (Lin at Para. [0030]: “method 100 enables planning and adapting of a recommended travel route from a route origin to a route destination of the vehicle 10 of FIG. 1 or other vehicles having a plurality of subsystems.”), determine whether a failure detection unit detects a failure of one of the on- vehicle components (Lin at Para. [0002]: “numeric state of health (SOH) of multiple subsystems of the vehicle, as well as associated diagnostic data (e.g., detected faults or past failures) and prognostic data (e.g., remaining useful life or incipient failures).”);
 based upon the determination that the failure of the one of the on-vehicle components has been detected, determine whether the one of the on-vehicle components is in the first group of on-vehicle components or in the second group of on-vehicle components (Lin at Para, [0023] monitoring all vehicle components to determine: “travel routes based on vehicle health management (VHM) information, which includes a numeric state of health (SOH) of the various vehicle subsystems.”); 
Lin does not disclose but Herbach discloses wherein, based on the one of the on-vehicle components being in the first group of on-vehicle components, the at least one processor determines that the vehicle is unreachable to the destination by the autonomous traveling (Herbach at Para. [0087] discloses “For a higher severity level, such as “Severity Level 4” the computing devices 110 may maneuver the vehicle into lane 1112 and pull behind bounding box 1340 (or in parking spot 1130 as shown in FIG. 11). Again, Set of Requirements D for “Severity Level 4” may allow for much more aggressive maneuvers than would be allowed under the Set of Requirements C for “Severity Level 3.” For the highest severity level, the computing devices 110 may simply stop the vehicle immediately in lane 1114 or move the vehicle into lane 1112 if possible as the Set of Requirements E may have the least restrictions on the vehicle's behavior and pull over location. Of course, the exact maneuvering of vehicle 100 will be dependent upon the circumstances including the surrounding environment of the vehicle, the type of input, the severity level, and the set of requirements.”), and
Lin does not disclose but Herbach discloses wherein, based on the one of the on-vehicle components being in the second group of on-vehicle components, the at least one processor determines that the vehicle is reachable to the destination by the autonomous traveling (Herbach at Figures 9-11 and Para. [0003] for example may continue to the destination even when a fault is identified: “performing the search to identify the location is based on whether the vehicle will reach a destination location before reaching any location that meets the set of requirements. In this example, when the vehicle will reach the destination location before reaching any location that meets the set of requirements, setting the destination location as the location such that the vehicle continues to the destination location.”);
In this way, Herbach discloses a determining a pullover location for an autonomous vehicle based on critical component failure, or passenger initiated input that impacts the autonomous vehicle capability of reaching a destination. Like Castro, Herbach uses a computing device to rank the severity levels of at least one input, from  passenger or faulty component, to determine  if the autonomous vehicle needs to pullover and ultimately if the autonomous vehicle can reach a desired destination. 
Therefore, from the teachings of Lin and Herbach, one of ordinary skill in the art at the time of the invention was made would have it obvious to apply the teaching of Lin to the pullover method based on ranked failure of Herbach since doing so would enhance the system to include severity of failures before deciding to idle an asset such as a vehicle and interrupt a passenger’s trip to a selected destination.
 cause the vehicle to stop at a stoppable position when the one of the on-vehicle components is in the first group of on-vehicle components (Lin at Para. [0024]: “the controller 50 may use the VHM information to determine and recommend a travel route to a  …repair depot or maintenance facility when the SOH indicates an unacceptably low probability of reaching the target destination.”); and
 cause the vehicle to move to the destination and then to move to a maintenance facility when the one of the on-vehicle components is in the second group of on- vehicle components (Lin at Para. [0024]: “the controller 50 may use the VHM information to determine and recommend a travel route to a designated parking location to await roadside assistance”.).

Claim 14 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661